      Case 2:19-cv-01876-JAM-AC Document 41 Filed 01/19/21 Page 1 of 4


 1 Janice P. Brown (SBN: 114433)
     jbrown@meyersnave.com
 2 Arlene R. Yang (SBN: 297450)
     ayang@meyersnave.com
 3 Nancy E. Harris (SBN: 197042)
     nharris@meyersnave.com
 4 MEYERS, NAVE, RIBACK, SILVER & WILSON
     600 B Street, Suite 1650
 5 San Diego, California 92101
     Telephone: (619) 330-1700
 6 Facsimile: (619) 330-1701
 7 Attorneys for Plaintiff / Defendant
     INGREDION INCORPORATED
 8
 9                              UNITED STATES DISTRICT COURT
10          EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11
12 INGREDION INCORPORATED, a                    Case No. 2:19-cv-01167-JAM-AC
     Delaware corporation
13
                   Plaintiff,                   AMENDED STIPULATION AND
14                                              ORDER EXTENDING THE
           v.                                   DEADLINES IN THE SCHEDULING
15                                              ORDERS
     TIMMERMAN STARLITE TRUCKING,
16 INC., a California corporation,
                                                Judge: Hon. John A. Mendez
17                 Defendant.
                                                Date Action Filed: June 21, 2019
18                                              Trial Date: September 13, 2021
     TIMMERMAN STARLITE TRUCKING,
19 INC., a California corporation
20                 Plaintiff,                   Case No. 2:19-CV-01876-JAM-AC
21         v.                                   Date Action Filed: August 13, 2019
22 INGREDION INCORPORATED, a
     Delaware corporation, and DOES 1 through
23 10 inclusive,
24                 Defendant.
25
26
27
28

      AMENDED STIPULATION AND ORDER EXTENDING THE DEADLINES IN THE SCHEDULING ORDERS
      Case 2:19-cv-01876-JAM-AC Document 41 Filed 01/19/21 Page 2 of 4


 1         INGREDION INCORPORATED and TIMMERMAN STARLITE TRUCKING,
 2 INC. (collectively, the “Parties”) by and through their respective counsel, and pursuant to
 3 Local Rules 143 and 144 and Federal Rule of Civil Procedure 16(b)(4), hereby stipulate to
 4 an extension of the deadlines set forth in the Scheduling Orders entered in these two
 5 consolidated cases on January 13, 2020 (2:19-cv-01167-JAM-AC, Dkt. 20), June 9, 2020
 6 (2:19-cv-01876-JAM-AC, Dkt. 21) and November 9, 2020 (2:19-cv-01167-JAM-AC, Dkt.
 7 28), respectively. The Court has previously granted two extensions of the deadlines in these
 8 Scheduling Orders.
 9         Good cause exists for an amendment to the Scheduling Orders due to the Parties’
10 scheduling of a private mediation prior to the completion of discovery in these actions. The
11 parties have engaged the Honorable Richard Kramer (Ret.) of JAMS for this purpose and
12 have scheduled a mediation date of February 25, 2021. Allowing additional time for the
13 parties to complete mediation may conserve judicial resources.
14         Accordingly, the Parties hereby stipulate to and respectfully request that the Court
15 amend the deadlines in the Scheduling Orders by approximately two months, on the dates
16 that follow, or as soon thereafter as the Court’s calendar permits:
17               Event                                Date
18               Disclosure of Expert Witnesses       March 12, 2021
19               Supp. Disclosure & Disclosure        March 26, 2021
20               of Rebuttal Expert Witnesses

21               Joint Mid-Litigation Statement       April 30, 2021 (Fourteen (14)
                 Filing Deadline:                     days prior to the close of
22                                                    discovery)
23
                 Discovery Cut-Off                    May 14, 2021
24
                 Deadline to File Dispositive         June 11, 2021
25               Motions
26               Hearing on Dispositive               July 13, 2021 at 1:30 P.M.
27               Motions

28

                                                  2
      AMENDED STIPULATION AND ORDER EXTENDING THE DEADLINES IN THE SCHEDULING ORDERS
     Case 2:19-cv-01876-JAM-AC Document 41 Filed 01/19/21 Page 3 of 4


 1            Event                                 Date
 2            Joint Pre-Trial Statement             October 1, 2021
 3            Final Pre-Trial Conference            October 8, 2021 at 10:00 A.M.
 4
              Jury/Bench Trial (the Parties         November 29, 2021 at 9:00
 5            estimate 5 trial days)                A.M.
 6
 7 IT IS SO STIPULATED:
 8
 9 DATED: January 15, 2021                MEYERS, NAVE, RIBACK, SILVER & WILSON
10
11
                                          By:    /s/ Nancy E. Harris
12
                                                JANICE P. BROWN
13                                              NANCY E. HARRIS
                                                Attorneys for Plaintiff / Defendant
14                                              INGREDION INCORPORATED
15
16 DATED: January 15, 2021                DOWNEY BRAND
17
18
                                          By:    /s/ Meghan M. Baker
19
                                                MEGHAN M. BAKER
20                                              MICHAEL J. LAINO
                                                Attorneys for Defendant / Plaintiff
21                                              TIMMERMAN STARLITE TRUCKING,
22                                              INC.

23
24
25
26
27
28

                                                3
     AMENDED STIPULATION AND ORDER EXTENDING THE DEADLINES IN THE SCHEDULING ORDERS
     Case 2:19-cv-01876-JAM-AC Document 41 Filed 01/19/21 Page 4 of 4


1                                       ORDER
2 PURSUANT TO STIPULATION, IT IS SO ORDERED.
3
4 DATED: January 15, 2021              /s/ John A. Mendez
                                       THE HONORABLE JOHN A. MENDEZ
5
                                       UNITED STATES DISTRICT COURT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           4
     AMENDED STIPULATION AND ORDER EXTENDING THE DEADLINES IN THE SCHEDULING ORDERS
